IN THE COURT OF APPEALS FOR THE STATE OF WASHINGTON


STATE OF WASHINGTON,                            )
                                                )   No. 68069-2-1
                  Respondent,                   )
                                                )   DIVISION ONE
    v.                                          )
                                                )
MARY ANDERSON,                                  )   UNPUBLISHED OPINION
                                                )
_ _ _ _ _ ____,Ac.!Jp~p,e'""ll""a'-"ntc...._ _ _)   FILED: March 18. 2013

        SPEARMAN, A.C.J.- A law enforcement officer's request for identification from

an automobile passenger is a constitutionally permissible seizure if the passenger

has committed a traffic infraction. If the passenger is of an age likely to possess

identification documents but denies having any, the permissible scope of the seizure

is not exceeded by detention for the limited purpose of establishing the passenger's

identity.

        In this case, Mary Anderson denied ever possessing an identification card

after being discovered with an open beer container at her feet in the passenger seat

of a car. Given she appeared to be old enough to drive, the officer's follow up

questions regarding her identification were proper, and the trial court did not err by
No. 68069-2-1/2



declining to suppress all evidence acquired after Anderson admitted her identity. We

therefore affirm Anderson's conviction for possession of cocaine.

                                          FACTS

       After learning that the registered owner of a silver Nissan Maxima had a

suspended license, and that an arrest warrant existed for a person who had

previously been seen in the Maxima, Seattle Police Officer Earnest DeBella pulled

the car over. When the car stopped, DeBella approached on the passenger side in

order to avoid being struck by passing cars. Mary Anderson was in the front

passenger seat and the registered owner, "Mr. Braxton," was in the driver's seat.

DeBella saw two open 22-ounce cans of beer standing upright on the floorboard of

the car; one between Anderson's feet and the other between Braxton's feet.

       DeBella asked Anderson and Braxton for identification, and Anderson stated

that she had none. DeBella then asked Anderson if she had ever had a Washington

state driver's license or identification (I.D.) card, and Anderson again replied "no."

Verbatim Report of Proceedings (VRP) (11/21/11) at 7. DeBella asked Anderson if

she had ever in her life had a driver's license or I. D. card issued to her in any state,

and Anderson again replied "no." VRP (11/21/11) at 7-8. DeBella testified at the CrR

3.6 hearing that, based on his experience, when a person who is old enough to drive 1

denies ever having had an I. D. card, he is suspicious that the person is trying to

conceal his or her identity. DeBella informed Anderson he found it suspicious that

she claimed to have never had an I. D. card anywhere, at which point Anderson

       1
           Anderson was born in 1959.

                                             2
No. 68069-2-1/3



produced an I. D. card and admitted that she had a warrant out for her arrest.

Anderson also admitted that she was carrying a knife. When DeBella had Anderson

get out of the car to pat her down for weapons, he saw her place what appeared to

be crack cocaine on the center console.

       The State charged Anderson with violation of the Uniform Controlled

Substances Act: possession of cocaine. Anderson moved to suppress the cocaine as

the result of an unlawful seizure, and the trial court denied the motion. A jury found

Anderson guilty as charged. Anderson appeals.

                                      DISCUSSION

       Anderson argues that Officer DeBella's requests for identification amounted to

an unconstitutional seizure, and that the trial court therefore should have suppressed

the cocaine discovered after she identified herself. We disagree.

       Warrantless seizures are presumptively unconstitutional under article 1, section

7 of the Washington State Constitution and the Fourth Amendment to the United

States Constitution. State v. Garcia-Salgado, 170 Wash. 2d 176, 184, 240 P.3d 153

(201 0). An exception exists, however, for investigative stops, which are lawful when

based upon "'specific and articulable facts which, taken together with rational

inferences from those facts, reasonably warrant the intrusion."' State v. Kennedy. 107
Wash. 2d 1, 5, 726 P.2d 445 (1986) (quoting Terrv v. Ohio, 392 U.S. 1, 21, 88 S. Ct.
1868, 20 L. Ed. 2d 889 (1968)).

       The exception set forth in Terrv applies to stops incident to traffic violations.

State v. Duncan, 146 Wash. 2d 166, 173-74, 43 P.3d 513 (2002). Although in general, an


                                             3
No. 68069-2-1/4



automobile passenger is impermissibly seized under article I, section 7 of the

Washington State Constitution when an officer requests identification, such requests

are permissible if "'other circumstances give the police independent cause to question

[the] passengers."' State v. Rankin, 151 Wash. 2d 689, 695, 92 P.3d 202, 205 (2004)

(quoting State v. Larson, 93 Wash. 2d 638, 642, 611 P.2d 771 (1980)).

       Such circumstances existed here. Under RCW 46.61.519(2), "[i]t is a traffic

infraction for a person to have in his or her possession while in a motor vehicle upon a

highway, a bottle, can, or other receptacle containing an alcoholic beverage if the

container has been opened or a seal broken or the contents partially removed."

Additionally, RCW 46.61.021(2) states that "[w]henever any person is stopped for a

traffic infraction, the officer may detain that person for a reasonable period of time

necessary to identify the person, check for outstanding warrants, check the status of

the person's license, insurance identification card, and the vehicle's registration, and

complete and issue a notice of traffic infraction." Furthermore, "[a]ny person requested

to identify himself or herself to a law enforcement officer pursuant to an investigation

of a traffic infraction has a duty to identify himself or herself and give his or her current

address," RCW 46.61.021 (3), and "[a]ny person who wilfully fails ... to comply with

RCW 46.61.021(3), is guilty of a misdemeanor." RCW 46.61.022. In light of the open

can of beer at Anderson's feet, Officer DeBella had independent cause to question

Anderson, and she was not unconstitutionally seized when he asked her for

identification.




                                             4
No. 68069-2-1/5



       Anderson contends, however, that DeBella's multiple requests for identification

exceeded the scope of any investigative seizure. Anderson cites no authority for this

proposition, and instead simply asserts that the scope of the seizure, i.e., asking

follow up questions about identification, was not reasonable. We disagree. The facts

in this case are similar to those in State v. Chelly, 94 Wn. App 254, 970 P.2d 376

(1999). In that case, officers stopped the driver of a car for a traffic infraction. Two

passengers were not wearing seatbelts, which also is a traffic infraction. Chelly. 94

Wn. App. at 259-60. The officer asked for identification from one of the passengers,

Martinez. When Martinez stated he had no identification, the officer asked if he had

ever possessed identification. ld. at 256. Martinez responded that he had not. ld. At

that point, the officer asked Martinez to step out of the car to question him privately,

away from the other people in the car. ld. at 256-57. We held that the officers'

detention of Martinez while he was being identified was not an unconstitutional

seizure:

       Noticing that the passengers were not wearing safety belts, Officer
       Thacker had the authority to detain them for a reasonable period of
       time necessary to identify them. The legitimate scope of the stop
       properly expanded at that point beyond a stop only for the initial
       traffic infraction, the inoperative brake light. Pursuant to the statute,
       RCW 46.61.021 (3), the passengers had a duty to identify
       themselves to Officer Thacker. Any person who wilfully fails to fulfill
       this statutory duty to identify himself or herself when requested to
       do so as part of an investigation of a traffic infraction is guilty of a
       misdemeanor. When Martinez told Officer Thacker that he did not
       have, and had never possessed, identification, Officer Thacker
       suspected, based on the circumstances including his 15 years of
       experience as a police officer and Martinez's age and demeanor,
       that Martinez was trying to hide his identity and would likely provide
       a false name. Under the totality of the circumstances, the specific
       and articulable facts taken together with rational inferences from
       those facts, we find Officer Thacker's detention of Martinez for a



                                             5
No. 68069-2-1/6


       reasonable time for the purpose of ascertaining his true identity was
       warranted.

ld. at 260-61 (footnotes omitted).

        In sum, under Chelley, Officer DeBella's multiple requests for identification from

Anderson did not exceed the scope of any investigative seizure, and the trial court did

not err by declining to suppress all evidence acquired after Anderson admitted her

identity.

       Affirmed.




WE CONCUR:




                                            6